Citation Nr: 1420460	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-46 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected lumbar spine degenerative disc disease with sciatica, rated as 10 percent from March 1, 2009, to June 11, 2009, and as 40 percent from June 12, 2009, to the present. 

2.  Entitlement to an increased disability rating for service-connected cervical spine degenerative arthritis, rated as 10 percent from March 1, 2009, to June 11, 2009, and as 20 percent from June 12, 2009, to the present.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from September 1982 to February 1983, and from December 1989 to February 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision.  This rating decision addressed 18 issues, including the issues on appeal.  In her February 2010 notice of disagreement (NOD), the Veteran indicated that she disagreed with all of these issues.  However, she subsequently clarified in a statement dated February 25, 2010, that she only wished to appeal her lumbar spine, cervical spine, and individual unemployability claims.

In a November 2010 rating decision, the RO granted entitlement to individual unemployability.  There is nothing in the record to indicate that the Veteran has disagreed with the effective date assigned by the RO.  For that reason, this issue is not in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Additionally, in the November 2010 rating decision, the RO assigned a 40 percent evaluation, effective June 12, 2009, to the Veteran's service-connected lumbar spine disability, and a 20 percent evaluation, effective June 12, 2009, to the Veteran's service-connected cervical spine disability.  Since the RO did not assign the maximum disability ratings possible for the entire period of time on appeal, the appeals for higher evaluations remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of these claims.

The Board notes that the Veteran submitted an Authorization and Consent to Release Information form for records from Alma Family Clinic and River Valley Musculoskeletal Center.  On October 28, 2009, VA sent the Veteran a letter noting that she did not provide an address or a signature on this release form, nor did she check or the authorize or do not authorize boxes.  It was requested that the Veteran provide this information if she would like VA to obtain these records.  The Veteran submitted a new Authorization and Consent to Release Information form, signed on October 30, 2009, authorizing VA to obtain records from Alma Family Medical Clinic and River Valley Musculoskeletal Center and providing addresses for these facilities.  While the claims file contains some treatment records from these facilities, it does not appear that VA requested these records directly from each facility.  In light of the fact that the Veteran submitted the appropriate release form, as requested, the Board finds that these issues must be remanded in order to request the records from Alma Family Medical Clinic and River Valley Musculoskeletal Center listed on the release form signed on October 30, 2009.  

Further, the Board should take this opportunity to obtain any and all VA treatment records that have not yet been associated with the claims file.  

Finally, the Board notes that the Veteran underwent a VA spine examination most recently in September 2010.  The United States Court of Appeals for Veterans Claims has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Significantly,  the record is inconsistent in terms of whether the Veteran's low back disability is productive of neurological deficits.  Specifically, a November 2010 treatment record indicates the presence of sciatica.  
 
As the Veteran's cervical spine and lumbar disabilities have not been evaluated at a VA examination in over 3 years, and as the record is unclear as to whether the Veteran's service-connected spine disabilities are productive of neurological impairment, the Board finds that the Veteran should be provided a new VA examination in order to determine the current severity of her service-connected lumbar and cervical spine disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

2. Send to the Veteran a letter requesting that she provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to her lumbar and cervical spine disabilities that have not yet been associated with the claims file.  Attempts should be made to obtain medical records from Alma Family Medical Clinic and River Valley Musculoskeletal Center referred to in the October 2009 Authorization and Consent to Release Information form.  Associate any records received, including negative responses, with the claims file.

3. The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of her service-connected lumbar and cervical spine disabilities, including whether these disabilities are productive of neurological impairment.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected lumbar and cervical spine disabilities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's lumbar and cervical spine disabilities under the rating criteria, to include the range of motion of the spine in degrees and the total duration of any incapacitating episodes.  The examiner should indicate whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   The examiner should also identify all neurological manifestations of the lumbar and cervical spine disabilities.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors. 
	
A clear rationale for all opinions should be provided.  

4. The RO/AMC must ensure that the development above has been accomplished and that the examination report or reports are adequate and responsive to the above.  Then, after conducting any additional development that is deemed warranted, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and her representative have been given the applicable time to submit additional argument, the case should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

